DETAILED ACTION
This Second Non-Final action is responsive to the amendment filed 5/23/2022 & IDS filed 5/24/2022.
The previous Non-Final action has been withdrawn in light of the new grounds of rejection.
The Examiner contacted applicants representative Linh-Han H Nguyen on 6/16/2022 for a Proposed Examiners amendment, however at the time no agreement could be reached.

In the amendment Claims 1-25 remain pending. Claims 1, 13 and 25 are the independent claims.

The present application is being examined under the pre-AIA  first to invent provisions. 



Allowable Subject Matter

Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2022 has been entered, and considered by the examiner.


Withdrawn Rejections
The nonstatutory double patenting rejection of claims 1, 13 and 25 have been withdrawn in light of the terminal disclaimer approved 5/24/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-3, 5-15 and 17-25 are rejected under 35 U.S.C. 102(e) as being anticipated by Bailey (U.S. 7,584,435, filed Jan. 26, 2006 & previously cited in the 892 dated 5/12/2022). 



Regarding Independent claims 1, 13 and 25, Bailey discloses A method for tracking a user activity, comprising: 
generating, by at least one processor, a user activity information representative of the user activity performed by a user on a web page displayed on a client display during a visit to the web page, wherein the user activity information comprises element location information including at least a position and a size of each element of the web page displayed to the user on the client display during the visit (see col. 6, lines 10-55, discloses location and dimensions of elements are determined along with interaction data has part of the web analysis tracking system prior to generating an overlay); 
generating user visit information based on user activity information, wherein the user visit information comprises a visual representation of the web page displayed during the visit and the user activity performed by the user on the web page (see col. 6, lines 10-55, discloses that the overlay is representative of a visual representation of the webpage and includes user behavior information reflective of activity in various areas of the webpage); 
converting the element location information into a first plurality of coordinates for each element in the web page, wherein the first plurality of coordinates are coordinates that are relative to the position and the size of each element in the web page displayed on the client display (see col. 7, lines 1-55, discloses converting element location into coordinates X, Y and are relative to the position and size of each element in the webpage has described in Fig. 3A of element 302); 
converting the first plurality of coordinates for each element in the web page to a second plurality of coordinates associated with a playback display for each element in the web page (see col. 7, lines 1-55 & Fig. 3A, discloses converting the first plurality of coordinates for the element in the webpage to second set of coordinates during an output resize operation by the plugin. The second set of coordinates represent the difference between the original and resized element output); and 
causing the user visit information to be displayed on the playback display based on the second plurality of coordinates (see col. 7, lines 25-50, discloses that once the element dimensions are determined the overlay representing the user visit information is displayed on the device according to the second set of coordinates).

Regarding Dependent claims 2 and 14, Bailey discloses wherein converting the first plurality of coordinates to the second plurality of coordinates further comprises: locating, in the visual representation of the web page displayed on the playback display, at least one element in the web page displayed on the client display, and converting the first plurality of coordinates to the second plurality of coordinates using the position and the size of the located at least one element in the web page (see col. 7, lines 1-55 & Fig. 3A, discloses converting the first plurality of coordinates for the element in the webpage to second set of coordinates during an output resize operation by the plugin. The second set of coordinates represent the difference between the original and resized element output).Regarding Dependent claims 3 and 15, Bailey discloses applying a non-linear transformation on the visual representation of the web page displayed on the client display (see col. 7, lines 1-55 & Fig. 3A, discloses converting the first plurality of coordinates for the element in the webpage to second set of coordinates during an output resize operation by the plugin, thereby transforming the coordinates represented in the overlay based on the determined difference).Regarding Dependent claims 5 and 17, Bailey discloses wherein the first plurality of coordinates are invariant coordinates for each element and the second plurality of coordinates are absolute coordinates associated with the playback display (see col. 7, lines 1-55 & Fig. 3A, discloses converting the first plurality of coordinates for the element in the webpage to second set of coordinates during an output resize operation by the plugin. The second set of coordinates represent the difference between the original and resized element output thereby representing absolute coordinates).Regarding Dependent claims 6 and 18, Bailey discloses wherein the user activity information further comprises at least one event, wherein the at least one event comprises: loading, scrolling, moving a mouse cursor, clicking or selecting an element on the web page, resizing a window displaying the web page, activating a key on a keyboard or any combination thereof (see col. 6, lines 10-55, discloses that interaction data comprises user selection and clicking an element).Regarding Dependent claims 7 and 19, Bailey discloses wherein the client display is separate from the playback display (see col. 7, lines 1-55 & Fig. 3A, discloses that the client display representative of the original web page is different from the playback display comprising the resized output representation of the webpage by the plugin).Regarding Dependent claims 8 and 20, Bailey discloses converting the element location information based on detecting differences between the client display and the playback display (see col. 7, lines 1-55 & Fig. 3A, discloses detecting differences between the client display and the resized version of the webpage by the plugin).Regarding Dependent claims 9 and 21, Bailey discloses wherein detecting the differences between the client display and the playback display further comprises: determining that the position or the size of at least one element in the visual representation of the web page displayed on the client display differs from the position or the size of the at least one element in the visual representation of the web page displayed on the playback display (see col. 7, lines 1-55 & Fig. 3A, discloses determining elements difference in position between the original and resized webpage).Regarding Dependent claims 10 and 22, Bailey discloses wherein at least one element of the web page displayed to the user on the client display is a hierarchical element, wherein the hierarchical element is associated with a child element that is caused to be displayed to the user on the client display in response to activation of the hierarchical element by the user (see fig. 8, discloses hierarchal elements with child elements such as a button/link embedded in the different elements).Regarding Dependent claims 11 and 23, Bailey discloses wherein the element location information further comprises a hierarchy of each element of the web page displayed to the user on the client display during the visit, wherein the hierarchy information includes a location in the web page hierarchy (see fig. 8, discloses hierarchal elements with child elements such as a button/link embedded in the different elements).Regarding Dependent claims 12 and 24, Bailey discloses wherein the element location information further comprises a position and a size of the child element associated the hierarchical element of the web page displayed to the user on the client display during the visit (see col. 7, lines 1-55, discloses converting element location into coordinates X, Y and are relative to the position and size of each element in the webpage has described in Fig. 3A of element 302).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
6/21/2022